Citation Nr: 1630305	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  03-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus and/or exposure to herbicides. 

2.  Entitlement to service connection for transient ischemic attacks, to include as secondary to the service-connected left carotid stenosis.

3.  Entitlement to an initial compensable rating for left carotid stenosis.

4.  Entitlement to an effective date earlier than April 27, 2010, for the grant of service connection for peripheral artery disease, left lower extremity.

5.  Entitlement to an effective date earlier than April 27, 2010, for the grant of service connection for peripheral artery disease, right lower extremity.

6.  Entitlement to an effective date earlier than July 26, 2011, for the grant of an increased 60 percent evaluation for coronary artery disease.

7.  Entitlement to an effective date earlier than April 27, 2010, for the grant of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002, October 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

With respect to the issue of entitlement to service connection for hypertension, in December 2005, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.  The Veteran did not request a Board hearing for the remaining issues on appeal.

In a March 2006 decision, the Board denied entitlement to service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court granted a Joint Motion from the parties (the Veteran and VA) to vacate the March 2006 decision and remand to the Board for additional action.  In a July 2008 decision, the Board remanded the claim for entitlement to service connection for hypertension for further evidentiary development.  In a June 2015 decision, the Board again remanded the claim for entitlement to service connection for hypertension and the claim for an initial compensable rating for left carotid stenosis for further evidentiary and procedural development.  The matter is back before the Board.  

The issues of entitlement to earlier effective dates for the grant of service connection for peripheral artery disease of the bilateral lower extremities; entitlement to an earlier effective date for the grant of an increased 60 percent rating for coronary artery disease; entitlement to an earlier effective date for DEA benefits; and entitlement to service connection for transient ischemic attacks were perfected for appeal in the interim.  The Board notes that the Veteran initially requested that the Texas Veterans Commission represent him on the recently perfected issues and that Virginia Girard-Brady represent him on the hypertension issue.  However, the Veteran later changed his mind and requested that Virginia Girard-Brady represent him on all matters.  A valid 21-22a is of record.  The two appeal streams have been MERGED for purposes of judicial economy and efficiency.  See Board Directive 8430, ¶ 14.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents his from working.  In this case, the record raises a TDIU issue, as the Veteran indicated that he stopped working in 2005, and has described occupational impairment from his service-connected left carotid stenosis.  See, e.g., December 2006 and December 2011 VA examinations (noting the Veteran last worked in 2005) and June 2016 brief (noting the Veteran's service-connected left carotid stenosis has significant effects on his employment).  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a VA heart examination dated in June 2014 and VA treatment records from May 1997 to December 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to service connection for hypertension and transient ischemic attacks; entitlement to an initial compensable rating for left carotid stenosis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 27, 2010, statement was construed as an informal claim for entitlement to service connection for peripheral arterial disease.

2.  There is no evidence of any earlier formal or informal claim for peripheral artery disease prior to April 27, 2010.

3.  In a July 2002 rating decision, the RO granted service connection for coronary artery disease, and assigned a noncompensable evaluation, effective March 19, 2001.  The Veteran disagreed with the initial evaluation assigned and, in an October 2003 rating decision, the RO increased the evaluation for coronary artery disease to 10 percent, effective October 2, 2002.  The Veteran did not disagree with the October 2003 rating decision, and it became final.  

4.  In a January 2008 rating decision, the RO continued the 10 percent evaluation for coronary artery disease (finding that the Veteran had filed a claim for increased compensation in August 2006).  The Veteran did not disagree with the January 2008 rating decision, and it became final.  

5.  On July 26, 2011, the Veteran submitted an informal claim for an increased rating for coronary artery disease.

6.  Entitlement to a 60 percent rating did not arise during the one year period prior to the July 26, 2011, increased rating claim.

7.  The Veteran did not have a permanent and total disability prior to April 27, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 27, 2010, for the award of service connection for peripheral artery disease of the left lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than April 27, 2010, for the award of service connection for peripheral artery disease of the right lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date earlier than July 26, 2011, for the grant of a 60 percent rating for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015); 38 C.F.R. §  3.400 (2015).

4.  The criteria for an effective date earlier than April 27, 2010, for the award of DEA benefits under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. § 3.807 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

These claims arise from the Veteran's disagreement with the effective dates assigned following the grants of service connection, an increased rating, and DEA benefits.  Because service connection has already been granted, the claims have been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Board finds that all necessary development of these downstream earlier effective date claims has been accomplished and, therefore, that appellate review of these claims may proceed without prejudicing the Veteran. 

II.  Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities"); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened").

Earlier Effective Date for Peripheral Artery Disease

The Veteran seeks an effective date earlier than April 27, 2010, for the grant of service connection for peripheral artery disease of the bilateral lower extremities.

Following a review of the record, the Board finds that an effective date prior to April 27, 2010, for the grant of service connection for peripheral artery disease of the bilateral lower extremities is not warranted.  

The Veteran filed an informal claim for entitlement to service connection for peripheral arterial disease on April 27, 2010.  In a July 2014 rating decision, the RO granted service connection for peripheral artery disease of the bilateral lower extremities and assigned 60 percent disability evaluations for each lower extremity, effective April 27, 2010, the date of the Veteran's informal claim for service connection for peripheral artery disease.

The Veteran has not clearly articulated why he believes the award of service connection for peripheral artery disease of the bilateral lower extremities should be effective prior to April 27, 2010.  There is no evidence in the record that the Veteran filed a claim for service connection for peripheral arterial disease at any time prior to April 27, 2010.  For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than April 27, 2010, for the award of service connection for peripheral artery disease of the bilateral lower extremities.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for the 60 Percent Evaluation for Coronary Artery Disease

The Veteran seeks an effective date earlier than July 26, 2011, for the grant of the 60 percent disability rating for coronary artery disease.  

In a July 2002 rating decision, the RO granted service connection for coronary artery disease, and assigned a noncompensable evaluation, effective March 19, 2001.  The Veteran disagreed with the initial evaluation assigned and, in an October 2003 rating decision, the RO increased the evaluation for coronary artery disease to 10 percent, effective October 2, 2002, the date the medical evidence showed worsening.  The Veteran did not disagree with the October 2003 rating decision, and it became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2015).  In a January 2008 rating decision, the RO continued the 10 percent evaluation for coronary artery disease (finding that the Veteran had filed a claim for increased compensation in August 2006).  The Veteran did not disagree with the January 2008 rating decision, and it became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2015).

Because the January 2008 rating decision became final, the effective date for an increased rating in this case is the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).
Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of the increased rating claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the increased rating claim.  The Federal Circuit explained that the legislative intent in enacting 
38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id. The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After review of all the lay and medical evidence, the Board finds that the Veteran's July 26, 2011, claim for an evaluation for "ischemic heart disease due to exposure to Agent Orange" constituted the earliest informal claim for an increased disability rating for the service-connected coronary artery disease.  This was the earliest communication received after the final January 2008 rating decision that could be construed as a new formal or informal claim for an increased disability rating for the service-connected coronary artery disease.  Moreover, neither the Veteran nor his representative has argued that he filed a claim for increase prior to July 26, 2011.  

As explained above, in order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then the effective date is no earlier than the date of the claim. 

In the July 2014 decision, the Board granted an increased disability rating of 60 percent and assigned an effective date of the date of the claim, July 26, 2011.  The basis for the decision to increase the Veteran's disability rating was predicated on the findings in the June 2014 VA examination report showing a workload of greater than three metabolic equivalents (METs), but no greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope.  However, the Board finds that there is no evidence during the one year period prior to July 26, 2011, showing an increase in the Veteran's coronary artery disease.  In this regard, in an August 2010 VA cardiology note, the Veteran reported that he was "very pleased" with his symptomatic and functional cardiovascular status.  He reported walking 40 minutes every morning without distress or unusual limitation.  He did not complain of any anginal-type symptoms; he denied orthopnea, paroxysmal nocturnal dyspnea, or unusual exertional dyspnea.  He did not complain of palpitations, syncope, or presyncope.

As shown above, there is no indication of a formal or informal claim for an increased rating for coronary artery disease prior to July 26, 2011.  Further, based on a review of the evidence of record, both lay and medical, the weight of the evidence does not show that the increase in the Veteran's coronary artery disease occurred during the one year period prior to the date of the present claim; therefore, the appropriate effective date for the 60 percent disability evaluation is July 26, 2011, the date of the increased rating claim.  Accordingly, an effective date prior to July 26, 2011, for the award of a 60 percent disability evaluation for coronary artery disease is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for DEA Benefits

Basic eligibility for DEA benefits under Chapter 35 exists where the Veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807(a).  With certain exceptions that are not applicable here, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation.  38 U.S.C.A. § 5113(a). 

A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2015). 

In a July 2014 rating decision, the Veteran's combined disability evaluation was increased to 100 percent, effective April 27, 2010.  The currently assigned effective date of April 27, 2010, for eligibility for DEA benefits was directly related to the award of 60 percent disability ratings for peripheral artery disease of the bilateral lower extremities.  See the July 2014 rating decision.

Based on a review of the evidence, the Board concludes that an effective date earlier than April 27, 2010, for the award of DEA benefits is not warranted.  For purposes of DEA benefits under 38 U.S.C. Chapter 35, the law relevant to the Veteran's current claim provides that basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021 (2015). 

As eligibility for DEA benefits under 38 U.S.C. Chapter 35 is predicated on a finding of a 100 percent disability rating, the effective date of such eligibility cannot precede April 27, 2010, the date that the Veteran was awarded a combined disability evaluation of 100 percent.

The earliest effective date that the Veteran met the criteria for eligibility to DEA benefits is April 27, 2010.  While the Veteran contends that the effective date should be earlier than April 27, 2010, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than April 27, 2010, for the award of DEA benefits is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to April 27, 2010, for the grant of service connection for peripheral artery disease of the left lower extremity is denied.

Entitlement to an effective date prior to April 27, 2010, for the grant of service connection for peripheral artery disease of the right lower extremity is denied.

Entitlement to an effective date prior to July 26, 2011, for the grant of a 60 percent evaluation for coronary artery disease is denied.

Entitlement to an effective date prior to April 27, 2010, for the award of DEA benefits is denied.






REMAND

Hypertension

The Veteran has asserted that his hypertension is a result of his service, to include his exposure to herbicides while he was stationed in the Republic of Vietnam or his service-connected diabetes mellitus.  There are several opinions of record pertaining to this claim.  Most recently, the Board remanded this claim in June 2015 to obtain an addendum opinion which addressed all theories of entitlement.  Specifically, the Board requested opinions regarding whether the Veteran's current hypertension was related to his exposure to herbicides in service or whether it was chronically worsened by his service-connected diabetes mellitus.

In an October 2015 VA medical opinion, the examiner indicated that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness, to include herbicide exposure during service.  The examiner explained that there was "no clear relationship" between the Veteran's herbicide exposure and the onset of his hypertension.  The examiner noted that the Veteran was exposed to Agent Orange and other herbicides in 1968, but did not develop any significant hypertension until 2009 (official diagnosis).  The examiner indicated that there had been numerous studies to determine what specific ailments/conditions are related to Agent Orange exposure.  The examiner explained that there has not been any significant evidence to support the notion that exposure to Agent Orange or another herbicide in Vietnam or related areas was a cause of hypertension in affected individuals.  

The October 2015 VA examiner also found that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner noted that the Veteran last served in active duty in 1968.  The examiner noted further that the Veteran was not diagnosed with hypertension in 1995, since neither his blood pressure reading (140/78) nor his existing physical from that time met the clinical criteria to warrant a diagnosis or treatment of hypertension in 1995.  The examiner noted further that the Veteran had been service connected for diabetes mellitus since 2006.  The examiner explained that if the Veteran were actually diagnosed with hypertension in 1995, there clearly is no connection to his diabetes.  The examiner noted further that according to the current medical literature, there was no conclusive evidence that supported the notion that diabetes could clearly cause a hypertensive condition in the average adult.

Finally, the October 2015 VA examiner found that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by his service-connected diabetes mellitus.  The examiner explained that the Veteran's recorded blood pressure measurements have remained relatively stable since his vitals recordings began in 1998.  The examiner did not find any evidence of aggravation from that point until now.

The Board finds that the October 2015 examiner's opinion inadequate does not allow the Board to make a decision in this claim.  First, the October 2015 examiner failed to address the medical literature submitted by the Veteran, which associated herbicide exposure with a higher prevalence of hypertension and indicated a relationship between hypertension and diabetes mellitus.  See, e.g., June 2016 brief from the Veteran's representative.  

Next, the October 2015 examiner appeared to consider incorrect or conflicting dates for several of her findings.  In particular, the examiner noted that the Veteran was not diagnosed with hypertension in 1995, since neither his blood pressure reading (140/78) or his existing physical from that time met the clinical criteria to warrant a diagnosis or treatment of hypertension in 1995.  The examiner appears to confuse the findings from the Veteran's separation physical in 1968 (showing a blood pressure reading of 140/78) with the medical evidence of record in 1995.  Moreover, although the examiner indicated that the official diagnosis of hypertension was in 2009, the Board finds notations of hypertension in the medical record as early as 1996.  As such, the examiner should clarify when the Veteran was first diagnosed with hypertension.  

Additionally, the examiner stated that the Veteran had been service connected for diabetes mellitus since 2006; however, the Veteran was awarded service-connection for diabetes effective March 2001.  The correct date of the onset of the Veteran's diabetes mellitus is crucial in determining whether the Veteran's diabetes caused or aggravated the Veteran's hypertension.  In view of the foregoing, the Board finds that the October 2015 examiner failed to provide adequate rationale or consider the correct facts in her opinion.

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that remand is again warranted for an addendum opinion which addresses the etiology of the Veteran's hypertension.  

Left Carotid Stenosis and Transient Ischemic Attacks

The Veteran seeks an initial compensable rating for his service-connected left carotid stenosis.  He has also asserted that he has transient ischemic attacks as a result of his service-connected left carotid stenosis.  

The evidence of record reveals a history of transient ischemic attacks.  In a VA examination dated in February 2011, the examiner noted that the Veteran was diagnosed with peripheral artery disease (carotid arteries) in 2005.  The examiner noted that the Veteran developed twitching of the face and occasional transient ischemic attack symptoms of stuttering and drooling.  An angiogram revealed a 90% right carotid stenosis.  The Veteran had a carotid endarterectomy in March 2006.  The Veteran denied a history of recurrent transient ischemic attacks or cerebrovascular accident.  On examination, the examiner noted tightening of the carotids causing transient ischemic attack symptoms such as drooling, stuttering speech, and numbness of the face.  The examiner diagnosed status post carotid stenosis (90%) with right carotid endarterectomy resolved, moderate right internal carotid stenosis (not hemodynamically significant) and 50% left internal carotid stenosis (peripheral artery disease), without residuals of transient ischemic attacks and stable on medication.  A March 2014 treatment record noted asymptomatic left carotid stenosis with numbness of the left arm.  In a VA examination dated in October 2015, the examiner noted that the Veteran was diagnosed with carotid stenosis in 2005, and had an operation in 2006.  The examiner noted that the Veteran currently claimed to be asymptomatic and the examination was unremarkable.

From the evidence of record, it is unclear whether the Veteran has any current residuals of transient ischemic attacks, or whether residuals were present at any time during the appeal period.  In this regard, although the Veteran denied any history of recurrent transient ischemic attacks in his February 2011 examination, the examiner noted tightening of the carotids causing transient ischemic attack symptoms such as drooling, stuttering speech, and numbness of the face.  Moreover, recent treatment records reveal complaints of left arm numbness, which could be a signal of a transient ischemic attack.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to address the current nature and severity of his service-connected left carotid stenosis, to include findings as to whether the Veteran has any current residuals of transient ischemic attacks, or has had any residuals of transient ischemic attacks, as a result of the service-connected left carotid stenosis at any time during the appeal period.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the claim of entitlement to an initial compensable rating for left carotid stenosis is inextricably intertwined with the development for the claim for entitlement to service connection for transient ischemic attacks, as the requested VA examination may reveal evidence pertinent to rating the left carotid stenosis.  Thus, it is appropriate to defer final appellate review of the increased rating claim until the inextricably intertwined claim of entitlement to service connection for transient ischemic attacks has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

TDIU

The Board notes that since it has determined that a claim for a TDIU is part of the increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Lastly, it appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.   Ensure that all notification and development action 
	required is fully complied with and satisfied with 
	respect to the issue of entitlement to a TDIU rating 
	pursuant to 38 C.F.R. § 4.16.  

2.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, obtain an addendum opinion from the October 
	2015 VA examiner (or, if she is unavailable, an 
	appropriate medical professional).  The Veteran's 
	claims file, including a copy of this remand, must be 
	made available to the examiner for review in 
	connection with the opinion.  If the examiner feels 
	another examination is necessary, another examination
   should be scheduled.  The examiner is requested to 
   review the claims file and offer an opinion as to the 
   following questions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or caused by service, including exposure to herbicide agents.  Please provide a complete explanation for the opinion.

The examiner is informed that although hypertension is not a disease recognized as presumptively related to Agent Orange exposure, service connection is still available if there is evidence of a relationship between the two.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion. 

   If aggravation is found, the examiner should address 
   the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.   After completing the development in step 2 above, 
	schedule the Veteran for a VA examination with an 
	appropriate medical professional to ascertain the
   nature and severity of his service-connected left 
   carotid stenosis.  The entire claims file, including a 
   copy of this remand, must be reviewed by the 
   examiner.
   
   All signs and symptoms of the service-connected left 
   carotid stenosis must be reported in detail.  In 
   assessing the left carotid stenosis, the examiner should 
   identify all complaints and symptoms, including 
   whether there is related stroke, transient ischemic 
   attack, loss of vision, weakness, speech difficulties, or 
   other neurological signs.
   
   The examiner should specifically comment on 
   whether the Veteran has, or has had, any related 
   transient ischemic attacks or residuals thereof, at any 
   time during the appeal period.  The examiner should 
   note and discuss the February 2011 VA examination 
   report, which noted tightening of the carotids causing
   transient ischemic attack symptoms such as drooling, 
   stuttering speech, and numbness of the face.  The 
   examiner should also note and discuss the March 2014 
   treatment record noting complaints of left arm 
   numbness.
   
A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

5.   Conduct any other appropriate development deemed 
	necessary.  Thereafter, readjudicate the claims, to 
	include entitlement to TDIU, considering all evidence 
	of record.  If any benefit sought remains denied, the 
	Veteran and his representative must be provided a 
	supplemental statement of the case.  An appropriate 
	period of time must be allowed for response.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


